Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 10, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  126514(45)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 126514
  v                                                                 COA: 251836
                                                                    Livingston CC: 03-013545-AR
  MARK DAVID SESSIONS,                                              53rd DC: 03-0293-FY
             Defendant-Appellant.
  ___________________________________


                On order of the Court, the motion for reconsideration of the order of April
  28, 2006 is considered and it is DENIED because it does not appear the order was entered
  erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 10, 2006                    _________________________________________
                                                                               Clerk